 In the Matter of COMBUSTION ENGINEERING COMPANY, INC.andSTEELWORKERS ORGANIZING COMMITTEE, FOR AND IN BEHALF OF AMAL-GAMATED ASSOCIATION OF IRON, STEEL AND TIN WORKERS OF NORTHAMERICACase No. B-242ORDER DISMISSING PETITIONSMay 11, 1938On February 16, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 whichprovided, inter alia, that three elections be held among the employeesof the Hedges-Walsh-Weidner division of Combustion EngineeringCompany, Inc., except those employed in the foundry.In its Decision the Board made no final determination as to theappropriate units for the purposes of collective bargaining, exceptthat the foundry employees constitute an appropriate unit for suchpurposes.The International Association of Machinists, Lodge No.56, herein called the I. A. M., contended that the following classifiedemployees, herein called the Machinists, constitute. an appropriateunit : All machinists, machinists' helpers and apprentices, header-millspecialists, drill-press operators and helpers, milling-machine oper-ators, drill-machine operators, bolt-machine operators, handy men,engineers, crane operators employed in the machine shops, planeroperators, repairmen, maintenance men, and toolroom helpers, exclu-sive of those employed in the foundry. International Brotherhood ofBoilermakers, Iron Shipbuilders & Helpers, Subordinate Lodge No.656, herein called the Brotherhood, contended that the followingclassified employees, herein called the Boilermakers, constitute anappropriate unit : All boilermakers and helpers, welders and welding-machine operators, welders' helpers and apprentices, galvanizers,form-press operators, form-machine operators, fit-up men (exceptthose working on cast iron boiler castings), layers-out and helpers,chippers, grinders, burners, furnace operators, riveters and rivet-machine operators, rivet heaters, reamers, rod-room men, testers, test-pit helpers, boilermakers' mechanics, tube men, inspectors and helpers,punch-shear operators, X-ray helpers, subforemen, flange workers, andtapping-machine operators and helpers, exclusive of those employed15 N. L. R. B. 344; see also Amendment to Direction of Elections, issued March 7, 1938(5 N. L. R.B. 356).123 124NATIONAL LABOR RELATIONS BOARDin the foundry.SteelWorkers' Organizing Committee, herein calledthe S. W. O. C., contended that all of the above-designated employees,together with other production and maintenance employees, exeeptsupervisory employees, clerical employees, and foundry employeesconstitute an appropriate unit.The Board stated that since any ofthe contentions could be sustained it would direct that separate elec-tions be held among the Machinists; the Boilermakers, and all'otherproduction and maintenance employees, except supervisory employees,clerical employees, and foundry employees, and would decide the issueon the basis of the preferences indicated by the employees in the elec-tion.It therefore directed that elections by secret ballot be held(a) among the"-Machinists to- determine: whether. they desire to berepresented by the I. A. M. or the S. W. O. C., for the purposes ofcollective bargaining, or by neither; \(b)' among the Boilermakers todetermine whether they desire to be represented by the Brotherhoodor .the S. W. O. C., for the purpdses.-of collective bargaining, or byneither; and (e) 'an1ong'all,other production and maintenance em-ployees, except supervisory employees, clerical employees, and foun-dry employees, to determine whether they desire to be represented bythe S. W. O. C., for the purposes of collective bargaining.Uponthe 'results of the elections would depend the determination of theappropriate unit or units. Such of the groups not choosing the S. W.O- C.,C., appearing herein on behalf of Amalgamated Association 'ofIron, Steel acid ,TinWorkers 'of North America, would constituteseparate and distinct' appropriate units and such of the groupschoosing the S. W. O. C. would together constitute a "single appro-priate unit.- 'Pursuant to the Direction of Elections, secret ballots were conductedon March 21, 1938: A majority of the employees who participatedin the election conducted among the Boilermakers, and a majority ofthe employees who' participated in the election conducted among theemployees, constituting' the third unit described above, cast theirballots for the S. W. O. C.. - ' .In accordance with'the desire of the 'employees as indicated in theelections, the Board'issued its. Supplemental Decision and Certifica-tion of Representatives on April 7, 1938,2 in which, inter ilia, it. cer-tified the Amalgamated Association of Iron, Steel and Tin Workersof North America as the exclusive representative of the Boilermakersarid=all other production and maintenance employees,'exclusive offoundry employees, supervisory employees, clerical employees, andMachinists, for the purposes of collective bargaining.-. '' 'Thereafter the Company, the Brotherhood, and a group of ap-proximately 220 employees of the power boiler and sheet metal shops,2 6 N. L.R. B. 488. DECISIONS AND ORDERS125filed petitions requesting the Board to reconsider its Certification ofRepresentativesdescribed above and protesting against theinclusionin oneunit of the Boilermakers employed in the powerboiler, rangeboiler and sheet metal shops. In substance each petition alleges thatthose employees classified as Boilermakers should not have voted asa group to determine whether they desire to be represented by theBrotherhood or by the S. W. 0. C.; they urge that these employeesshould have been separated into three appropriate units, namely :employees in the two power boiler shops, employees in the sheet metalshop, and employees in the range boiler shop.The petition, of theCompany alleges that the employees of the power boiler shops andthe sheet metal shop went out on strike on April 13, 1938, in protestagainst the Board's findings with respect to the appropriate units.The determination of the appropriate unit herein unquestionablyfollowed the desires of the Brotherhood as indicated in the recordof this proceeding.The Brotherhood's petition protesting this de-termination represents a change of position clearly without merit.This proceeding was initiated following a petition filed by theS.W. 0. C. requesting an investigation and certification of representa-tives and alleging that the unit appropriate for the purposes of col-lective bargaining was an industrial unit consisting of all productionand maintenance employees, except supervisory employees, throughoutthe entire plant.The Brotherhood, in its motion to intervene in theproceedings, alleged :Boilermakers, welders, apprentices and helpers and other em-ployees performing such work as is generally recognized as com-ing within the jurisdiction of our organization, employed at thisplant, constitute an appropriate unit for collective bargaining andshould not be included in any more inclusive unitsIt thus contended that a craft unit consisting of all employeesclassi-fied asBoilermakers constituted an appropriate unit.At the open-ing of the hearing, the Brotherhood reaffirmed its position :Trial ExaminerPARADISE.I take it that the (Brotherhood) iscontending here, as stated in its motion of intervention that theBoilerMakers,Welders, Apprentices and Helpers and other em-ployees perform (ing) such work as is generallyrecognized ascoming within the jurisdiction of that organization which areemployed at both of the plants in Chattanooga constitute anappropriate unit for collectivebargaining?Mr. WALTER (counselfor the Brotherhood). That is right.During thecourseof the hearing, the Brotherhood departed from itsoriginalcontention, and through its counsel,assertedthat theBoiler-Both the petition of the S. W. 0.C. and the Brotherhood'smotion to intervene wereamended at the hearing to exclude all foundry employees. 126NATIONAL LABOR RELATIONS BOARDmakers should constitute three separate units : -Boilermakers em-ployed in the power boiler shops, Boilermakers employed in the rangeboiler shop, and Boilermakers employed in the sheet metal shop,,pre-sumably leaving the unskilled employees in these shops to constitutestill another.unit.This change of position was not seriously pressednor was any convincing testimony elicited to sustain it.The Brother-hood claimed to represent a majority of the Boilermakers in each ofthese shops and soon reverted to its original contention that all Boiler-makers constitute a single appropriate unit :Trial Examiner PARADISE. You don't want the skilled and semi-skilled men and apprentices and helpers in all of those three de-partments to be represented by the boilermakers as one unit, doyou?Mr. WALTER.If the Board so decides, yes.(Italics ours.)Thereafter, for the most part, the hearing, following out the lan-guage of the Brotherhood's petition, was devoted to the determina-tion of the jurisdiction of the Brotherhood as it applied to the em=ployees throughout the plant.A summary of the respondent's payroll for all the shops in this plant, after an analysis by Brotherhoodwitnesses and representatives, showed that this organization claimedjurisdiction over 521 employees working throughout the various shopsof the plant. Indeed, the Brotherhood claimed jurisdiction over sixBoilermakers employed in the machine shops, as coming within theappropriate unit.The -majority of this 'Board recognized the Brotherhood's conten-tion that all Boilermakers constitute an appropriate unit to the extentof permitting these employees to decide for themselves whether theydesired to be represented by the Brotherhood.Upon such basis theelection herein was ordered.The Brotherhood made no formal protest to the Decision and Direc-tion -of Elections herein issued on February 16, 1938, and it is clearthat the Direction of Election conformed to its desire.The Brother-hood's refusal now to abide by the expressed desires of the majorityof employees of its own craft as indicated by the results of this elec-tion constitutes a reversal of its position urged upon the Board atthe hearing, and an attempt to split its own craft into small unitsin order to win an election in one or some of those units.For the foregoing reasons, we see no merit in the petitions nowbefore us.Accordingly,IT ISHEREBYORDERED that the petitions of the Combustion Engineer-ing Company, Inc., International Brotherhood of Boiler Makers, IronShip Builders, Welders and Helpers of America, and the employeesof the power boiler and sheet metal shops be, and they hereby are,dismissed.